Exhibit 10.3

 

SEPARATION AGREEMENT

 

This Separation Agreement (the “Agreement”) is made by and between Dan Snow
(“Employee”), Wesco Aircraft Hardware Corp. (the “Company”) and Wesco Aircraft
Holdings, Inc. (“Parent”) (collectively referred to as the “Parties” or
individually referred to as a “Party”).  Capitalized terms used in this
Agreement but not defined herein shall have the meanings assigned to them in the
Severance Agreement (as defined below).

 

WHEREAS, Employee and the Company are parties to that certain Executive
Severance Agreement previously entered into between Employee and the Company
(the “Severance Agreement”);

 

WHEREAS, the Parties desire that Employee’s employment with the Company shall
terminate effective October 6, 2017 (the “Separation Date”);

 

WHEREAS, this Agreement constitutes the release of claims referred to in
Section 3(d) of the Severance Agreement and the execution of this Agreement by
Employee is a condition to Employee’s right to receive the severance payments
and benefits set forth in Section 3(a) of the Severance Agreement; and

 

WHEREAS, the Company and Employee wish to fully and finally resolve all matters
between them as provided in this Agreement.

 

NOW, THEREFORE, the Parties, intending to be legally bound hereby, agree as
follows:

 

1.              Separation; Service through Separation Date.  Employee’s
employment with the Company shall terminate effective as of 11:59 p.m., Pacific
Time, on the Separation Date (the “Separation”).  Effective as of the Separation
Date, Employee shall no longer serve in any employee or officer role or in any
other position with the Company or any of its affiliates, except as specifically
provided in Section 2.  Effective as of the Separation Date, Employee shall
cease to hold any position (whether as an officer, director, manager, employee,
trustee, fiduciary, or otherwise) with, and shall cease to exercise or convey
any authority (actual, apparent, or otherwise) on behalf of, the Company, Parent
and the Company’s Subsidiaries (the “Company Group”).  Employee agrees that
Employee will take any further action, including executing any documents or
instruments, reasonably requested by the Company in connection with the
foregoing.

 

2.              Compensation and Benefits; Severance.  Subject to Employee’s
compliance with the terms of this Agreement and the Severance Agreement
(including, but not limited to, Sections 4, 5, 6 and 8 thereof) and with
Employee’s other continuing obligations to the Company, Employee will receive
the following payments and benefits, less applicable withholdings.

 

a.                                      The Company shall pay Employee  his
fully earned but unpaid base salary, when due, through the Separation Date at
the rate then in effect, plus all other benefits, if any, under any Company
group retirement plan, nonqualified deferred compensation plan, equity award
plan or agreement, health benefits plan or other Company group benefit plan to
which Employee may be entitled pursuant to the terms of such plans or
agreements.

 

b.                                      If Employee elects to receive continued
medical, dental or vision coverage under one or more of the Company’s group
healthcare plans pursuant to COBRA, the Company shall directly pay, or reimburse
Employee for, the COBRA premiums for Employee and Employee’s covered dependents
under such plans during the period commencing on Separation Date and ending upon
the earliest of (A) the first

 

--------------------------------------------------------------------------------


 

anniversary of the Separation Date, (B) the date that Employee and/or Employee’s
covered dependents become no longer eligible for COBRA or (C) the date Employee
becomes eligible to receive healthcare coverage from a subsequent employer (and
Employee agrees to promptly notify the Company of such eligibility). 
Notwithstanding the foregoing, if the Company determines that it cannot provide
the foregoing benefit without potentially violating applicable law (including,
without limitation, Section 2716 of the Public Health Service Act) or incurring
an excise tax, the Company shall in lieu thereof provide to Employee a taxable
monthly payment in an amount equal to the monthly COBRA premium that Employee
would be required to pay to continue Employee’s and Employee’s covered
dependents’ group health coverage in effect on the Separation Date (which amount
shall be based on the premium for the first month of COBRA coverage), less the
amount Employee would have had to pay to receive group health coverage for
Employee and Employee’s covered dependents based on the cost sharing levels in
effect on the Separation Date, which payments shall be made regardless of
whether Employee elects COBRA continuation coverage and shall commence in the
month following the month in which the Separation Date occurs and shall end on
the earliest of (X) the first anniversary of the Separation Date, (Y) the date
that Employee and/or Employee’s covered dependents become no longer eligible for
COBRA or (Z) the date Employee becomes eligible to receive healthcare coverage
from a subsequent employer (and Employee agrees to promptly notify the Company
of such eligibility).

 

c.                                       In lieu of any continued use of
Employee’s Company-owned or leased automobile and continued reimbursement of
operating and maintenance expenses, Employee will receive a one-time lump sum
cash payment of $12,000, subject to applicable withholdings, payable as soon as
practicable after the Effective Date.

 

d.                                      Employee shall be entitled to receive
severance pay in an amount equal to one times the Base Amount (as defined in the
Severance Agreement), payable in equal installments during the twelve (12)
months following the Separation Date in accordance with the Company’s regular
payroll practices or as otherwise agreed by the Parties without resulting in a
violation of Section 409A.

 

e.                                       Employee shall be eligible to receive a
pro-rated portion of the bonus amount that the Employee would have earned had
Employee remained employed through the end of the fiscal year (based on the
number of days Employee was employed by the Company during the fiscal year 2017
(the “2017 Pro-rated Bonus”)), based on actual performance for the fiscal year
as determined by Compensation Committee of the Board of Directors of Parent (the
“Compensation Committee”).  To the extent earned, the 2017 Pro-rated Bonus will
be paid to Employee at the same time as annual bonuses are paid to Company
executives generally.

 

f.                                        Employee’s termination of service with
the Company as contemplated by this Agreement will constitute a “Wesco Approved
Retirement” under the Wesco Aircraft Holdings, Inc. Retirement Policy such that
the period during which Employee may exercise any of Employee’s vested stock
options previously granted under the Wesco Aircraft Holdings, Inc. 2011 Equity
Incentive Award Plan or any predecessor or successor plan (each a “Plan” and
collectively, the “Plans”) shall be extended until the earlier of (i) the one
year anniversary of the Separation Date and (ii) the regular expiration date of
the options (i.e., the date upon which the options would have become
unexercisable had Employee remained in service with Holdings and its
affiliates), provided that such options shall in all events remain subject to
earlier termination in connection with a corporate transaction or other
extraordinary event or occurrence in accordance with the terms of the applicable
Plan.  In addition, effective as of immediately prior to the Separation Date,
Employee shall become vested in 7,153 of the shares of Restricted Stock that
were granted to him on July 28, 2015 (i.e., two-thirds of the shares that were
originally scheduled to vest on July 6, 2018). For the avoidance of doubt, all
other previously granted awards under the Plans that are unvested as of the
Separation Date (including the remaining 3,576 shares of Restricted Stock
granted to Employee on July 28, 2015) will be forfeited as of the Separation
Date without consideration.

 

2

--------------------------------------------------------------------------------


 

g.                                       The Company shall reimburse Employee
for all reasonable and documented closing costs, sales commissions and transfer
taxes associated with the sale of the Employee’s residence in or near Valencia,
California, up to a maximum amount of $75,000.  Such reimbursements shall be
paid to Employee in calendar year 2018.

 

h.                                      All payments and benefits provided under
or pursuant to this Agreement shall be subject to Section 3(h) of the Severance
Agreement.

 

3.              Release of Claims.  Employee agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Employee by the Company and any of its direct or indirect subsidiaries and
affiliates (including, without limitation, Parent, Haas Group Inc., The Carlyle
Group and each of their affiliated entities), and any of their current and
former officers, directors, equity holders, managers, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries and
predecessor and successor corporations and assigns (collectively, the
“Releasees”).  Employee, on Employee’s own behalf and on behalf of any of
Employee’s affiliated companies or entities and any of their respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, or cause
of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement (as defined in
Section 12 below), including, without limitation:

 

a.                                      any and all claims relating to or
arising from Employee’s employment or service relationship with the Company or
any of its direct or indirect subsidiaries or affiliates and the termination of
that relationship;

 

b.                                      any and all claims relating to, or
arising from, Employee’s right to purchase, or actual purchase of any shares of
stock or other equity interests of the Company or any of its affiliates,
including, without limitation, any claims for fraud, misrepresentation, breach
of fiduciary duty, breach of duty under applicable state corporate law, and
securities fraud under any state or federal law;

 

c.                                       any and all claims for wrongful
discharge of employment; termination in violation of public policy;
discrimination; harassment; retaliation; breach of contract, both express and
implied; breach of covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; fraud; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; unfair
business practices; defamation; libel; slander; negligence; personal injury;
assault; battery; invasion of privacy; false imprisonment; conversion; and
disability benefits;

 

d.                                      any and all claims for violation of any
federal, state, or municipal statute, including, but not limited to, Title VII
of the Civil Rights Act of 1964; the Civil Rights Act of 1991; the
Rehabilitation Act of 1973; the Americans with Disabilities Act of 1990; the
Equal Pay Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the California Labor Code; the employment and civil rights laws of
California; and the California Fair Employment and Housing Act;

 

e.                                       any and all claims for violation of the
federal or any state constitution;

 

f.                                        any and all claims arising out of any
other laws and regulations relating to employment or

 

3

--------------------------------------------------------------------------------


 

employment discrimination;

 

g.                                       any claim for any loss, cost, damage,
or expense arising out of any dispute over the non-withholding or other tax
treatment of any of the proceeds received by Employee as a result of this
Agreement; and

 

h.                                      any and all claims for attorneys’ fees
and costs not otherwise provided for in this Agreement.

 

Employee agrees that the release set forth in this Section 4 shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that Employee’s release of claims herein
bars Employee from recovering such monetary relief from the Company or any
Releasee), claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law, claims to
continued participation in certain of the Company’s group benefit plans pursuant
to the terms and conditions of COBRA, and claims to any benefit entitlements
vested as the date of separation of Employee’s employment, pursuant to written
terms of any employee benefit plan of the Company or its affiliates.  This
release further does not release claims for breach of the Company’s obligations
under this Agreement, any claims arising from any omissions or acts that occur
after the Effective Date of this Agreement, or any claims for or rights to
indemnification pursuant to any separate agreement entered into with the Company
or any of its affiliates, any directors and officers liability insurance, the
Company’s or any of its affiliate’s bylaws or articles or certificate of
incorporation or applicable law.  Nothing in this Agreement shall be deemed to
prohibit Employee from providing information to (including reporting possible
violations of federal law or regulation in accordance with the provisions of and
rules promulgated under any whistleblower protection provisions of state or
federal law or regulation) or testifying or otherwise assisting in any
investigation or proceeding brought by any state, federal or local regulatory or
law enforcement agency or legislative body and nothing in this Agreement is
intended to limit Employee’s right to receive an award for information provided
to any government agency.

 

EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

EMPLOYEE, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY RIGHTS
EMPLOYEE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

4.              Acknowledgment of Waiver of Claims under ADEA.  Employee
understands and acknowledges that Employee is waiving and releasing any rights
Employee may have under the Age Discrimination in Employment Act of 1967
(“ADEA”), and that this waiver and release is knowing and voluntary.  Employee
understands and agrees that this waiver and release does not apply to any rights
or claims that

 

4

--------------------------------------------------------------------------------


 

may arise under the ADEA after the Effective Date of this Agreement.  Employee
understands and acknowledges that the consideration given for this waiver and
release is in addition to anything of value to which Employee was already
entitled.  Employee further understands and acknowledges that Employee has been
advised by this writing that:  (a) Employee should consult with an attorney
prior to executing this Agreement; (b) Employee has 21 days within which to
consider this Agreement; (c) Employee has 7 days following Employee’s execution
of this Agreement to revoke this Agreement pursuant to written notice delivered
to the Company (attention of John Holland, Executive Vice President and Chief
Legal Officer of the Company at the following address: Wesco Aircraft, 24911
Avenue Stanford, Valencia, California 91355); (d) this Agreement shall not be
effective until after the revocation period has expired; and (e) nothing in this
Agreement prevents or precludes Employee from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law.  In the event Employee signs this
Agreement and returns it to the Company in less than the 21 day period
identified above, Employee hereby acknowledges that Employee has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.  In the event Employee revokes this Agreement, Employee will receive
none of the payments and benefits provided under Section 3 hereof and Section 3
shall not apply; however, the provisions of Sections 1 and 2 hereof shall remain
in effect.

 

5.              Condition to Compensation.  The Company shall be entitled to
cease all payments and benefits to Employee under Section 2 in the event of
Employee’s breach any non-competition, non-solicitation, non-disparagement,
confidentiality or assignment of inventions covenants contained in any other
agreement between Employee and the Company or any of its affiliates, which other
covenants are hereby incorporated by reference into this Agreement.

 

6.              Severability.  In the event that any provision or any portion of
any provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

7.              Section 409A.

 

a.                                      Employee’s right to receive any payments
under this Agreement shall be treated as a right to receive a series of separate
payments and, accordingly, each such payment shall at all times be considered a
separate and distinct payment as permitted under Section 409A of the Code.  No
payment hereunder shall be accelerated by the Company unless the Company chooses
to accelerate a payment hereunder and such acceleration would not result in
additional tax or interest pursuant to Section 409A of the Code.

 

b.                                      The intent of the Parties is that the
payments and benefits under this Agreement comply with or be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder (collectively, “Section 409A”)
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.  If Employee or the Company believes,
at any time, that any payment pursuant to this Agreement is subject to taxation
under Section 409A of the Code, then (i) it shall advise the other and (ii) to
the extent such correction is possible to avoid taxation under Section 409A
without any material diminution in the value of the payments or benefits to
Employee, the Company and Employee shall reasonably cooperate in good faith to
take such steps as necessary, including amending (and, as required, consenting
to the amendment of) the terms of any plan or program under which such payments
are to be made, in the least restrictive manner necessary in order to comply
with the provisions of Section 409A and the Section 409A Regulations in order to
avoid taxation under Section 409A.

 

5

--------------------------------------------------------------------------------


 

c.                                       No payments or reimbursements will be
made under this Agreement after the two-year anniversary of the date of the
Employee’s “separation from service” within the meaning of Treasury Regulation
1.409A-1(h).

 

8.              No Oral Modification; Conflict with Severance Agreement.  This
Agreement may only be amended in a writing signed by Employee and a duly
authorized officer of the Company.  In the event of any conflict between this
Agreement and the Severance Agreement, this Agreement shall control.

 

9.              Governing Law and Venue.  The provisions of Section 12(d) of the
Severance Agreement shall apply to this Agreement.

 

10.       Notices.  Except as otherwise set forth herein, the provisions of
Section 12(e) of the Severance Agreement shall apply to this Agreement.

 

11.       Effective Date.  Employee has seven days after he signs this Agreement
to revoke it and this Agreement will become effective on the eighth day after
Employee signed this Agreement, so long as it has been signed by the Parties and
has not been revoked by Employee before that date (the “Effective Date”). 
Notwithstanding anything to the contrary herein, the Separation shall occur on
the Separation Date in accordance with the provisions of Section 1 and the
recitals hereto and all of the provisions of Section 1 are effective immediately
upon Employee’s execution of this Agreement.

 

12.       Voluntary Execution of Agreement.  Employee understands and agrees
that Employee executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Employee’s claims against the Company and any of the
other Releasees.  Employee acknowledges that:  (a) Employee has read this
Agreement; (b) Employee has not relied upon any representations or statements
made by the Company that are not specifically set forth in this Agreement;
(c) Employee has been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of Employee’s own choice or has elected not
to retain legal counsel; (d) Employee understands the terms and consequences of
this Agreement and of the releases it contains; and (e) Employee is fully aware
of the legal and binding effect of this Agreement.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

EMPLOYEE

 

 

 

 

Dated: September 15, 2017

/s/ Dan Snow

 

Dan Snow

 

 

 

 

COMPANY

 

 

 

 

Dated: September 15, 2017

By:

/s/ John Holland

 

Name:

John Holland

 

Title:

Executive Vice President, Chief Legal

 

 

and Human Resources Officer

 

 

 

 

PARENT

 

 

 

 

Dated: September 15, 2017

By:

/s/ John Holland

 

Name:

John Holland

 

Title:

Executive Vice President, Chief Legal

 

 

and Human Resources Officer

 

--------------------------------------------------------------------------------